In the
United States Court of Appeals
For the Seventh Circuit

No. 99-3408

Lawrence Head,

Plaintiff-Appellant,

v.

Chicago School Reform Board
of Trustees,

Defendant-Appellee.



Appeal from the United States District Court
for the Northern District of Illinois, Eastern Division.
No. 98 C 3943--David H. Coar, Judge.


Argued March 30, 2000--Decided August 25, 2000



      Before Bauer, Diane P. Wood, and Williams, Circuit
Judges.

      Williams, Circuit Judge. Before the start of the
1994-95 school year Lawrence Head accepted a
four-year contract to serve as the principal of
Chicago’s Nathaniel Pope Elementary School. After
the 1996-97 school year, however, the Chicago
School Reform Board of Trustees removed Head from
his position and assigned him to administrative
duties in the Department of Schools and Regions.
Believing that the School Reform Board of
Trustees had violated his due process rights and
had breached its contract with him, Head filed
suit against the School Reform Board of Trustees.
The district court rejected Head’s claims and
Head now appeals. For the reasons stated below,
we affirm in part and reverse in part.
I

      In March of 1994, the Chicago Board of
Education,/1 acting through the Local School
Council, hired Head as the principal for
Nathaniel Pope Elementary School ("Pope
Elementary") and gave him a four-year contract
ending June 30, 1998. By its own terms, the
contract could be terminated only on certain
limited grounds./2 Similarly, under the Illinois
School Code, Head could be discharged during the
term of his contract only for cause following an
extensive and detailed notice and hearing
process. 105 Ill. Comp. Stat. 5/34-85.

      Beginning in 1995, the Board, aided by newly
enacted state laws granting it greater powers,
1995 Ill. Laws 89-15, sec. 5, began to step up
its efforts to remedy deficient performance in
Chicago’s public schools. Pursuant to these
efforts, in October 1996, Pope Elementary was
identified as a poorly performing school and was
placed on probation. A school on probation is
subject to greater Board oversight and must take
certain steps to improve performance. 105 Ill.
Comp. Stat. 5/34-8.3. In particular, Head, as
Pope Elementary’s principal, had primary
responsibility for implementing a Corrective
Action Plan to raise student test scores.

      During the 1996-97 school year, the Board came
to the conclusion that Head was not fulfilling
his responsibility in this regard. Therefore, in
early June of 1997, Hazel Stewart, the Education
Officer for the region encompassing Pope
Elementary, advised Head that the Board would
seek to remove him as Pope Elementary’s principal
at the end of that school year. A letter signed
by Chicago Public Schools CEO Paul Vallas and
dated July 2, notified Head that pursuant to 105
Ill. Comp. Stat. 5/34-8.3(d), which governs
schools under probation, a principal removal
hearing would be scheduled for Pope Elementary.
Head received a second letter signed by Vallas,
dated July 3, scheduling the removal hearing for
July 14 and detailing the criteria the Board used
in deciding to seek his removal./3 A separate
letter also notified the school community of the
principal removal hearing.

      Margaret Fitzpatrick presided over the July 14
hearing. During the hearing, eight witnesses
presented evidence supporting Head’s removal
while seven witnesses testified on Head’s behalf.
After the hearing, Head, through his attorney,
submitted a brief arguing against his removal.
About a week after the hearing, Fitzpatrick
issued a written decision recommending that Head
be removed as principal of Pope Elementary. That
same week, a Chicago Public Schools official,
Phillip Hansen, criticized Head’s performance on
a cable access program. Then, on July 28, the
Board adopted Fitzpatrick’s recommendation and
removed Head as principal of Pope Elementary.

      Following the Board’s decision, Head was
assigned to work in the Department of Schools and
Regions, and from there, he obtained an
assignment as a hearing officer. Head’s
employment with the Board ended in August of
1998, 60 days after the expiration of his
contract. Throughout this period, Head continued
to receive the same pay and benefits he had
received as the principal of Pope Elementary,
though Head claims that he lost a salary increase
he would have received had he remained principal.

      Eventually, Head filed suit against the Board
based on the Board’s actions in removing him as
principal of Pope Elementary. He raised
essentially four claims: (1) that, without due
process, the Board had deprived him of a liberty
interest in pursuing his occupation; (2) that,
without due process, the Board had deprived him
of a property interest in employment beyond the
term of his contract; (3) that, without due
process, the Board had deprived him of a property
interest in employment through the end of his
contract; and (4) that the Board had breached its
contract with him. On a motion to dismiss for
failure to state a claim under Fed. R. Civ. P.
12(b)(6), the district court rejected the first
two of these claims, but allowed the last two
claims to go forward./4 Later, however, on a
motion for summary judgment, the district court
rejected Head’s remaining claims and entered
judgment in the Board’s favor. Head appeals the
district court’s decisions on all four of his
claims.

II

      Before we come to the merits of Head’s appeal,
we must address a jurisdictional issue raised by
the Board. The Board argues that we lack
appellate jurisdiction to consider Head’s
challenge to the district court’s decision to
dismiss, under Fed. R. Civ. P. 12(b)(6), two of
his claims. The Board claims that the district
court dismissed the two claims without
prejudice,/5 and therefore, the dismissal does
not qualify as an appealable "final decision"
under 28 U.S.C. sec. 1291.

      While it is true that the district court’s
ruling on the Board’s motion to dismiss is not a
final decision (not only because it was without
prejudice, but also because it did not dispose of
all of Head’s claims, see LeBlang Motors, Ltd. v.
Subaru of Am., Inc., 148 F.3d 680, 687 (7th Cir.
1998) (discussing finality of dismissals without
prejudice); United States v. Ettrick Wood Prods.,
Inc., 916 F.2d 1211, 1216-17 (7th Cir. 1990)
(discussing finality of decisions disposing of
fewer than all claims against all parties)), non-
final decisions become appealable after a final
decision is entered. Badger Pharm., Inc. v.
Colgate-Palmolive Co., 1 F.3d 621, 626 (7th Cir.
1993) (an appeal from a final decision brings up
for review all previous orders entered in the
case); Bastian v. Petren Resources Corp., 892
F.2d 680, 682-83 (7th Cir. 1990) (same). And, the
district court’s ruling on the Board’s summary
judgment motion is a final decision, as it
resolved all outstanding claims and made clear
that Head’s suit was at an end. See Otis v. City
of Chicago, 29 F.3d 1159, 1163-66 (7th Cir. 1994)
(en banc). Moreover, the district court entered
a formal Fed. R. Civ. P. 58 judgment, which
removes any doubt as to whether any portion of
Head’s suit remained active. See Kolman v.
Shalala, 39 F.3d 173, 177 (7th Cir. 1994).
Accordingly, this court has jurisdiction to
consider all of Head’s claims on appeal.

III
A. Claims Resolved in Motion to Dismiss Decision

      We consider first the two claims the district
court dismissed under Rule 12(b)(6)--that,
without due process, the Board deprived Head of
a liberty interest in pursuing the occupation of
his choice and that, without due process, the
Board deprived Head of a property interest in
employment beyond the term of his contract. We
review such dismissals de novo, taking a
plaintiff’s factual allegations as true and
drawing all reasonable inferences in his or her
favor. Strasburger v. Board of Educ., Hardin
County Community Unit Sch. Dist. No. 1, 143 F.3d
351, 359 (7th Cir. 1998). A claim should be
dismissed under Rule 12(b)(6) only if "no relief
could be granted ’under any set of facts that
could be proved consistent with the allegations.’"
Nance v. Vieregge, 147 F.3d 589, 590 (7th Cir.
1998) (quoting Hishon v. King & Spalding, 467
U.S. 69, 73 (1984)).

     1. Liberty Interest Claim
      In setting out the basis for his due process
liberty interest claim in his complaint,/6 Head
alleged that the Board (or at least certain
persons associated with the Board) deprived him
of a liberty interest in pursuing the occupation
of his choice by disseminating false allegations
regarding his performance as Pope Elementary’s
principal./7 In ruling that Head’s allegations
failed to state a claim, the district court
concluded that Head had not adequately alleged
that the Board deprived him of a liberty interest
in pursuing his occupation. We agree, although
for a reason slightly different than that given
by the district court.

      A claim that a government employer has
infringed an employee’s liberty to pursue the
occupation of his or her choice requires that (1)
the employee be stigmatized by the employer’s
actions; (2) the stigmatizing information be
publicly disclosed; and (3) the employee suffer
a tangible loss of other employment opportunities
as a result of the public disclosure.
Strasburger, 143 F.3d at 356; Harris v. City of
Auburn, 27 F.3d 1284, 1286 (7th Cir. 1994).
However, simply labeling an employee as being
incompetent or otherwise unable to meet an
employer’s expectations does not infringe the
employee’s liberty. Lashbrook v. Oerkfitz, 65
F.3d 1339, 1348-49 (7th Cir. 1995). The
employee’s good name, reputation, honor, or
integrity must be called into question in such a
way as to make it virtually impossible for the
employee to find new employment in his chosen
field. Olivieri v. Rodriguez, 122 F.3d 406, 408
(7th Cir. 1997); Lashbrook, 65 F.3d at 1348-49;
Colaizzi v. Walker, 812 F.2d 304, 307 (7th Cir.
1987).

      The district court based its dismissal of
Head’s due process liberty interest claim on a
determination that Head had not pleaded
sufficient facts to establish the legal elements
of his claim. To survive a motion to dismiss,
however, Head was not required to plead with such
particularity. See Veazey v. Communications &
Cable of Chicago, Inc., 194 F.3d 850, 853-54 (7th
Cir. 1999); Bennett v. Schmidt, 153 F.3d 516,
518-19 (7th Cir. 1998). The allegations in Head’s
complaint, although conclusory and somewhat
incomplete, are adequate to put a reader on
notice as to the gravamen of Head’s due process
liberty interest claim. As such, the allegations
are sufficiently particular to survive a motion
to dismiss. See Scott v. City of Chicago, 195
F.3d 950, 951-52 (7th Cir. 1999); Bennett, 153
F.3d at 518-19.

      The problem for Head is not insufficient
particularity, but rather too much particularity.
He alleged in his complaint that the Board’s
published allegations "constitute charges of
ineptitude and professional inadequacies." If
this is true, as we must assume it to be, Head
has pleaded himself out of court by including
allegations that establish his inability to state
a claim for relief. See Bennett, 153 F.3d at 519;
Thomas v. Farley, 31 F.3d 557, 558-59 (7th Cir.
1994). Simple charges of professional
incompetence do not impose the sort of stigma
that actually infringes an employee’s liberty to
pursue an occupation. Lashbrook, 65 F.3d at 1348-
49; Munson v. Friske, 754 F.2d 683, 693-94 (7th
Cir. 1985). Only if the circumstances of an
employee’s discharge so sully the employee’s
reputation or character that the employee will
essentially be blacklisted in his or her chosen
profession will it be possible to pursue a due
process liberty interest claim. Lashbrook, 65
F.3d at 1348-49 (listing charges of immorality,
dishonesty, alcoholism, disloyalty, Communism, or
subversive acts as the sort of charges that
infringe an employee’s liberty); Ratliff v. City
of Milwaukee, 795 F.2d 612, 625-26 (7th Cir.
1986) (concluding that charges of untruthfulness,
neglect of duty, and insubordination against a
police officer impose sufficient stigma); see
also Olivieri, 122 F.3d at 408; Colaizzi, 812
F.2d at 307. As Head’s allegations of stigma fall
short of this threshold, he has failed to state
a due process liberty interest claim.


      2.   Property Interest Claim

      Head claims that a requirement, found both in
his contract and in a 1996 Board publication,
that he be given notice five months before the
end of the contract term regarding whether his
contract would be renewed, grants him a property
interest in employment beyond the term of his
contract, which the Board could not deprive him
of without due process. After reviewing Head’s
entire contract (which Head attached to his
complaint), the district court concluded that
Head had no property interest in future
employment with the Board and therefore could not
state a due process claim. We agree.
      Property interests are enforceable entitlements
to a benefit or right. Board of Regents v. Roth,
408 U.S. 564, 577 (1972); Lashbrook, 65 F.3d at
1345; Swick v. City of Chicago, 11 F.3d 85, 86
(7th Cir. 1993). They can arise directly from
state or federal law (as with a statute granting
a benefit) or indirectly through the operation of
state or federal law on certain conduct (as with
a contract). Lashbrook, 65 F.3d at 1345; Swick,
11 F.3d at 86. A mere opportunity to acquire
property, however, does not itself qualify as a
property interest protected by the Constitution.
Kyle v. Morton High Sch., 144 F.3d 448, 452 (7th
Cir. 1998) (per curiam); Cornelius v. LaCroix,
838 F.2d 207, 210-12 (7th Cir. 1988).

      Head’s contract with the Board makes it plain
that Head has no enforceable entitlement to
employment beyond the term of the contract. It
provides, "This Agreement, including and not
withstanding the procedures set forth herein,
shall expire at the end of its stated term and
shall not grant or create any contractual rights
or other expectancy of continued employment
beyond the term of this Agreement." This
provision conclusively dispels any confusion
regarding the possibility of a property interest
in future employment created by the requirement
that Head be given five months notice of whether
his contract would be renewed. And, there is
nothing in the Illinois School Code that
overrides (or is even inconsistent with) this
aspect of the contract. Cf. Lyznicki v. Board of
Educ., Sch. Dist. 167, Cook County, Ill., 707
F.2d 949, 951-52 (7th Cir. 1983) (considering a
similar claim by a principal based on the
Illinois School Code). Accordingly, the district
court properly dismissed Head’s claim that the
Board unconstitutionally deprived him of a
protected property interest in employment beyond
the term of his contract.

B. Claims Resolved in Summary Judgment Decision

      We turn next to the two claims on which the
district court granted summary judgment--that,
without due process, the Board deprived Head of
a property interest in remaining the principal of
Pope Elementary through the end of his
contractual term of employment, and that the
Board breached its contract with him. This court
reviews a district court’s grant of summary
judgment de novo, construing the evidence and the
inferences drawn from it in the light most
favorable to the non-moving party. Curran v.
Kwon, 153 F.3d 481, 485 (7th Cir. 1998). Summary
judgment is appropriate where there is no genuine
issue of material fact such that judgment is
proper as a matter of law. Id. (citing Fed. R.
Civ. P. 56(c)).


      1.   Due Process Claim

      In support of his remaining due process claim,
Head contends that by removing him from his
position as principal of Pope Elementary before
the end of his contract, the Board deprived him
of a property interest in continuing in that
position for the term of his contract. There can
be no doubt that, as a public employee who by
contract and statute could be removed only on
limited grounds, Head had a property interest in
completing his contract in accordance with the
terms of his contract, one of which specifically
made him principal of Pope Elementary. Jones v.
City of Gary, Ind., 57 F.3d 1435, 1440-41 (7th
Cir. 1995); Vail v. Board of Educ., 706 F.2d
1435, 1437-38 (7th Cir.), aff’d by an equally
divided Court, 464 U.S. 813 (1983). The question
the Board raises, which the district court never
adequately addressed, is whether the deprivation
Head suffered is more than de minimis, as it must
be to be actionable. Swick v. City of Chicago,
supra, 11 F.3d at 87-88; see also Dill v. City of
Edmond, Okla., 155 F.3d 1193, 1206-07 (10th Cir.
1998) (collecting cases).

      The Board suggests that because Head received
the same salary and benefits after his removal
that he did when he was principal, he, at most,
suffered a de minimis deprivation of property.
The Board’s suggestion is flawed, however. To
begin with, the relevant question is whether Head
received all the salary and benefits he would
have received if he had remained Pope
Elementary’s principal. Head opposed the Board’s
summary judgment motion on the ground that he did
not receive all he would have been due. If he is
right, he suffered an injury that is plainly more
than de minimis. See Swick, 11 F.3d at 86-88
(pecuniary losses qualify as actionable
deprivations of property). Moreover, even if Head
did receive all he would have been due had he
remained Pope Elementary’s principal, he might
still have had a constitutionally protected
property interest in remaining in that position.
We have recognized that a loss of position that
impedes future job opportunities or has other
indirect effects on future income can inflict an
actionable deprivation of property. Swick, 11
F.3d at 86. We need not definitively answer
whether Head has adequately established that he
possessed a protected property interest in
remaining Pope Elementary’s principal through the
end of his contract, however, since we agree with
the district court that Head’s challenges to the
adequacy of the procedures afforded him prior to
his removal are without merit.

      A public employer who removes an employee from
a job in which the employee has a
constitutionally protected interest must provide
certain limited pre-termination procedures,/8
including, at a minimum: (1) oral or written
notice of the charges; (2) an explanation of the
employer’s evidence; and (3) an opportunity for
the employee to tell his or her side of the
story. Cleveland Bd. of Educ. v. Loudermill, 470
U.S. 532, 546 (1985); Staples v. City of
Milwaukee, 142 F.3d 383, 385 (7th Cir. 1998).
Also, the chosen decisionmaker must be impartial.
Bakalis v. Golembeski, 35 F.3d 318, 323-26 (7th
Cir. 1994). Head contends that the procedures he
was afforded did not satisfy these minimum
requirements in two respects./9

      Head first complains that he did not receive
adequate notice of the charges that led to his
removal. We cannot accept this argument, however.
Notice is constitutionally adequate if it is
reasonably calculated to apprise interested
parties of the proceeding and afford them an
opportunity to present their objections. Memphis
Light, Gas & Water Div. v. Craft, 436 U.S. 1, 14
(1978); Mullane v. Central Hanover Bank & Trust
Co., 339 U.S. 306, 314 (1950); Hartland
Sportsman’s Club, Inc. v. Town of Delafield, 35
F.3d 1198, 1201 (7th Cir. 1994). In a pair of
letters sent over one week prior to the removal
hearing, the Board informed Head that a principal
removal hearing had been scheduled for Pope
Elementary and detailed four particular grounds
on which his removal was being sought, see supra
note 3. Clearly, Head was apprised of the removal
proceedings, and, while the charges against him
may not have been as specific as Head would have
liked, they were certainly sufficient to allow
him to defend himself. In any event, Head admits
that he was fully apprised of the charges at the
hearing and that afterwards he was able to submit
a brief in response to the evidence presented at
the hearing. For both of these reasons, we find
it impossible to conclude that Head did not
receive adequate notice of the charges that led
to his removal.

      Head also complains that Margaret Fitzpatrick,
the hearing officer who presided over his removal
hearing, was not an impartial decisionmaker.
Specifically, Head contends that Fitzpatrick
cannot be considered an impartial decisionmaker
because she was employed by the Board, he had no
input on her selection, she had previously
represented him and the Board, and she had on a
prior occasion presented evidence regarding an
earlier controversy at Pope Elementary. Those
serving as adjudicators are presumed to act in
good faith, honestly, and with integrity. Withrow
v. Larkin, 421 U.S. 35, 47 (1975). To overcome
this presumption, a plaintiff must come forward
with substantial evidence of actual or potential
bias, such as evidence of a pecuniary interest in
the proceeding, personal animosity toward the
plaintiff, or actual prejudgment of the
plaintiff’s case. Id.; Bakalis, 35 F.3d at 323-
26. Evidence of prior familiarity with the
plaintiff or his or her situation, or even of
involvement in the particular matter under
consideration, is not adequate by itself to
overcome the presumption. Withrow, 421 U.S. at
47; Hortonville Joint Sch. Dist. No. 1 v.
Hortonville Educ. Ass’n, 426 U.S. 482, 493
(1976); Staples, 142 F.3d at 387; Panozzo v.
Rhoads, 905 F.2d 135, 140 (7th Cir. 1990). Viewed
in the light most favorable to Head, the evidence
he relies on amounts to nothing more than
evidence of Fitzpatrick’s prior familiarity with
him and Pope Elementary. As such, it does not
overcome the presumption of good faith that is
afforded adjudicators. Accordingly, Head’s claim
that Fitzpatrick was biased must fail.

      As there appears to be no reason to doubt that
the Board afforded Head constitutionally adequate
procedures before removing him as principal of
Pope Elementary,/10 the Board was entitled to
summary judgment on Head’s due process property
interest claim relating to his removal before the
end of his contractual term of employment.


      2.   Breach of Contract Claim

      Head claims that by removing him from his
position as principal of Pope Elementary before
the end of his four-year contractual term of
employment, the Board breached its contract with
him. The district court concluded that no breach
occurred because the Illinois School Code governs
Head’s contract and, in removing Head, the Board
complied with the provisions of the Illinois
School Code regarding the removal of a principal
from a school on probation (specifically 105 Ill.
Comp. Stat. 5/34-8.3(d)). Head argues that the
district court misinterpreted the contract. We
agree.

      As the contract between Head and the Board
specifically makes Head principal of Pope
Elementary, there can be no doubt that the Board
terminated the contract by removing Head from
that position. The question is whether it had
grounds for terminating the contract. As noted
above, see supra note 2, the contract provides
five grounds for termination. Removal of the
principal pursuant to 105 Ill. Comp. Stat. 5/34-
8.3(d) is not one of them, nor has the Board ever
suggested that any of the grounds for termination
has been satisfied. The only ground with any
connection to the reasons for Head’s removal is,
"discharge of the Principal for cause pursuant to
Ill. Rev. Stat. Ch. 122, sec. 34-85."/11 But,
the Board concedes that it did not follow the
procedures or afford Head the rights provided by
sec. 34-85.

      The district court did not consider whether the
Board had established any of the contractual
grounds for terminating its contract with Head.
Instead, the court concluded that the contract is
governed by, and therefore apparently
incorporates, the Illinois School Code, and that
if Head was properly removed under any provision
of the Illinois School Code, there could not be
a breach of the contract. This interpretation
reads too much into the contract. The contract
does provide that Head must fulfill the
obligations placed on him by the Illinois School
Code, but the contract says nothing about
incorporating, wholesale, the various provisions
of the Illinois School Code relating to the
removal of a principal. There is, for instance,
no term allowing for termination of the contract
upon "discharge of the principal pursuant to the
Illinois School Code." To the contrary, the
contract specifically identifies a single
provision, sec. 34-85, that must be used in
discharging a principal for cause. As we read the
Board’s contract with Head, the contract may be
terminated only if one of the five contractual
grounds for termination is satisfied.

      Whether by mistake or design, Head’s contract
grants him greater rights than the Illinois
School Code appears to grant him. The Board was
obligated to honor those contractual rights by
satisfying one of the five contractual grounds
for termination of the contract. It did not do
so. Accordingly, we conclude that the district
court erred in ruling that the Board did not
breach its contract with Head.

IV

      For the foregoing reasons, we conclude that
there is no merit to Head’s due process claims,
but that his breach of contract claim should have
survived summary judgment. Accordingly, we Affirm
in part and Reverse in part the judgment of the
district court, and we Remand the case for further
proceedings.


/1 The Board of Education was subsequently
supplanted by the School Reform Board of
Trustees, which itself was recently replaced by
a new Board of Education. For simplicity’s sake,
we will refer to all of these entities simply as
"the Board."

/2 The contract provides:

This Agreement may be terminated for any one of
the following reasons or by any one of the
following methods:

(a) written agreement of the Local School
Council, Board of Education and the Principal;

(b) discharge of the Principal for cause
pursuant to Ill. Rev. Stat. Ch. 122, sec. 34-85;

(c)   closure of the attendance center;

(d) death, resignation or retirement of the
Principal;

(e) misrepresentation referred to in section IX
of this Agreement [which requires certain
truthful representations to be made].

/3 Specifically, the criteria detailed were:

A. Failure of the Principal to effectively and/or
sufficiently implement the Corrective Action
Plan, which has resulted in deficiencies in any
of the following:

* School leadership;

* Parent/community partnerships;

* Student centered learning climate;

* Professional development and collaboration;
* Quality instruction plan; and

* School management.

B. Failure of the school to show sufficient
increase in student scores on the TAP achievement
test.

C. Failure of the Principal to effectively and/or
sufficiently follow the recommendation(s) of the
Probation Manager.

D. Failure to improve student attendance and/or
drop-out rate in the school.

/4 Although the district court purported to simply
deny the Board’s motion to dismiss in its
entirety, it is clear from the district court’s
order regarding the motion to dismiss, as well as
its subsequent summary judgment order, that it
considered these claims dismissed.

/5 Actually, the district court’s order is silent on
whether the claims were being dismissed with or
without prejudice. But, since Head does not make
an issue of this and it does not matter to our
ultimate conclusion, we will assume that the
claims were dismissed without prejudice.

/6 We focus here only on what Head alleges in his
complaint. In pleadings subsequent to his
complaint, Head elaborated on the allegations he
made in his complaint. Specifically, he
identified Phillip Hansen’s criticism of him on
a cable access program and the letter informing
the Pope Elementary community of the principal
removal hearing as particular incidents of
stigmatizing publicity. Although we do not
consider these allegations, Head suffers no
prejudice because they are simply sets of facts
that could be proved consistent with the
complaint’s allegations, which we must take into
account in any event. See Nance, 147 F.3d at 590.

/7 Head’s complaint might be read more narrowly to
allege simply an injury to his reputation, an
allegation that most certainly could not survive
a motion to dismiss in light of Paul v. Davis,
424 U.S. 693 (1976), which holds that simple
defamation by a government actor does not give
rise to a due process liberty (or property)
interest violation. Under the applicable standard
of review, however, we are required to give
Head’s complaint a generous reading. Therefore,
we read Head’s complaint to allege more than
simple defamation.

/8 Limited pre-termination procedures are
permissible only if full post-termination
procedures are available. Cleveland Bd. of Educ.
v. Loudermill, 470 U.S. 532, 545-47 (1985). As
the parties here do not challenge the proposition
that the legal framework governing limited pre-
termination procedures applies, we assume full
post-termination procedures are available.

/9 Head also suggests, in passing, that the Board’s
failure to provide him with more elaborate,
trial-type rights (like the ability to cross-
examine witnesses) deprived him of due process.
This is not so. See Staples, 142 F.3d at 387
(pre-termination hearing does not require the
incidents of a full, trial-type hearing).

/10 The parties, and the district court, have spent
much effort explaining why Head was or was not
entitled to the procedures mandated by one or
another statutory regime. This sort of inquiry is
completely irrelevant, however, to the question
of whether Head received constitutionally
adequate process. For these purposes, it does not
matter if the state provided the procedures it
was required to provide under its own laws. Kyle
v. Morton High Sch., supra, 144 F.3d at 451-52.

/11 In 1993, Illinois recodified its laws, and when
it did so, Ill. Rev. Stat. Ch. 122, sec. 34-85
became 105 Ill. Comp. Stat. 5/34-85.